Cline, Judge:
This is an application for review of the decision of the trial court published in Reap. Dec. 4972. The trial court appraised a motorboat at the value found by the appraiser.
At the argument before this division, counsel for the Government stated that after the application for review was filed he caused an investigation to be made from which he ascertained that the actual price of the motorboat was $250, United States currency, and that such price was the foreign and the export value. He asked that, since $250 United States currency was the entered value, the case be remanded to the trial court for further consideration. Also he read into the record a letter from the customs broker who made the entry and filed the appeal for reappraisement consenting to such disposition of the case.
As section 501 of the Tariff Act of 1930 provides that upon an application for review of a decision of the trial court, the appellate division “shall consider the case upon the samples of the merchandise, if there be any, and the record made before the single judge,” it is obvious that any addition to the record or consent or stipulation of the parties should be made before the trial judge. In order that justice may be judicially administered in this case, therefore, the case is remanded to the trial judge for a new trial.